DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract
2.	The abstract of the disclosure is objected to because Abstract, lines 1, 8, and 9, “comprise” should read --include--.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. For instance, claims 10 and 19 recite:
“wherein removing the mud angle vector comprises Z90 processing which subtract the orthogonal projection of the measured impedance on the mud impedance vector from the measured impedance”. However, nowhere in the Specification discloses “subtract the orthogonal 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  For instance, claims 10 and 19 recite:
“wherein removing the mud angle vector comprises Z90 processing which subtract the orthogonal projection of the measured impedance on the mud impedance vector from the measured impedance”. However, it is not clearly pointed out in the Specification as to “subtract the orthogonal projection of the measured impedance on the mud impedance vector from the measured impedance”.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-3, 6-13, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Inversion-Based Workflow for Quantitative Interpretation of the New-Generation Oil-Based-Mud Resistivity Imager”, Chen et al. (referred hereafter Chen et al.).

Referring to claim 1, Chen et al. disclose a method for estimating a mud angle (Abstract), comprising:
disposing a downhole tool into a borehole (Figure 6; pages 557-558, Quantitative Formation Resistivity and Improved Image Consistency section);
energizing a button array, wherein the button array comprises at least one electrode (Figure 1; page 555, OBM Imaging Tool and standard Interpretation section);
transmitting a current from the electrode into a formation (Figure 1; page 565, Quantitative Formation Dielectric Permittivity: 1st para.);
recording the current from the formation with a return electrode (e.g., “V = voltage applied between the measuring button and the return electrode, volt” – page 569, Nomenclature section) to obtain a plurality of measurements (Figure 1; page 555, OBM Imaging Tool and standard Interpretation section);
identifying at least one low resistivity zone from the plurality of measurements (e.g., “An efficient composite processing scheme has been proposed to obtain the formation impedivity images (Bloemenkamp et al., 2014). The amplitude of formation impedivity is defined as:

    PNG
    media_image1.png
    44
    248
    media_image1.png
    Greyscale
.  In low-to-intermediate impedivity range the method corrects for the mud and standoff effect by projecting the measured impedance in a direction perpendicular to the mud impedance vector to approximate the formation impedivity (ZB90-processing mode). This processing obtains approximate mud impedance angles and is most effective for formations where the contribution of the permittivity to the formation impedivity is limited.” – page 555, OBM Imaging Tool and standard Interpretation section; Figure 1);
producing a measurement set from the at least one low resistivity zone (e.g., microresistivity – page 555, 1st col., 2nd – 3rd para./e.g., mud impedance -  page 555, OBM Imaging Tool and standard Interpretation section; Figure 1);
identifying a mud effect in the at least one low resistivity zone (e.g., “An efficient composite processing scheme has been proposed to obtain the formation impedivity images (Bloemenkamp et al., 2014). The amplitude of formation impedivity is defined as:

    PNG
    media_image1.png
    44
    248
    media_image1.png
    Greyscale
.  In low-to-intermediate impedivity range the method corrects for the mud and standoff effect by projecting the measured impedance in a direction perpendicular to the mud impedance vector to approximate the formation impedivity (ZB90-processing mode). This processing obtains approximate mud impedance angles and is most effective for formations where the contribution of the permittivity to the formation impedivity is limited.” – page 555, OBM Imaging Tool and standard Interpretation section; Figure 1);

inverting the measurement set to find a mud angle vector wherein the mud angle vector minimizes the difference between the responses at the plurality of frequencies and is based at least in part on the mud effect in the at least one low resistivity zone (e.g., “the phase angles of the mud impedance (φm1 and φm2, referred to as “mud angles”)” – page 556, Inversion Algorithm section);
removing the mud angle vector from the plurality of measurements to obtain a plurality of corrected measurements (e.g., “An efficient composite processing scheme has been proposed to obtain the formation impedivity images (Bloemenkamp et al., 2014). The amplitude of formation impedivity is defined as:

    PNG
    media_image1.png
    44
    248
    media_image1.png
    Greyscale
.  In low-to-intermediate impedivity range the method corrects for the mud and standoff effect by projecting the measured impedance in a direction perpendicular to the mud impedance vector to approximate the formation impedivity (ZB90-processing mode). This processing obtains approximate mud impedance angles and is most effective for formations where the contribution of the permittivity to the formation impedivity is limited.” – page 555, OBM Imaging Tool and standard Interpretation section; Figure 1); and
obtaining an electrical image using the plurality of corrected measurements (Figures 7-9; page 562, 1st col., 1st – 3rd para.). 

As to claim 11, Chen et al. disclose a system for determining a formation boundary (Abstract), comprising:
a downhole tool (Abstract), wherein the downhole tool comprises:
at least one electrode (Figure 1; page 555, OBM Imaging Tool and standard Interpretation section); and
at least one return electrode (e.g., “V = voltage applied between the measuring button and the return electrode, volt” – page 569, Nomenclature section);
a conveyance, wherein the conveyance is connected to the downhole tool (Figure 6; pages 557-558, Quantitative Formation Resistivity and Improved Image Consistency section); and
an information handling system, wherein the information handling system is configured to:
identify at least one low resistivity zone from the plurality of measurements (e.g., “An efficient composite processing scheme has been proposed to obtain the formation impedivity images (Bloemenkamp et al., 2014). The amplitude of formation impedivity is defined as:

    PNG
    media_image1.png
    44
    248
    media_image1.png
    Greyscale
.  In low-to-intermediate impedivity range the method corrects for the mud and standoff effect by projecting the measured impedance in a direction perpendicular to the mud impedance vector to approximate the formation impedivity (ZB90-processing mode). This processing obtains approximate mud impedance angles and is most effective for formations where the contribution of the permittivity to the formation impedivity is limited.” – page 555, OBM Imaging Tool and standard Interpretation section; Figure 1);
produce a measurement set from the at least one low resistivity zone (e.g., microresistivity – page 555, 1st col., 2nd – 3rd para./e.g., mud impedance -  page 555, OBM Imaging Tool and standard Interpretation section; Figure 1);
identify a mud effect in the at least one low resistivity zone (e.g., “An efficient composite processing scheme has been proposed to obtain the formation impedivity images (Bloemenkamp et al., 2014). The amplitude of formation impedivity is defined as:

    PNG
    media_image1.png
    44
    248
    media_image1.png
    Greyscale
.  In low-to-intermediate impedivity range the method corrects for the mud and standoff effect by projecting the measured impedance in a direction perpendicular to the mud impedance vector to approximate the formation impedivity (ZB90-processing mode). This processing obtains approximate mud impedance angles and is most effective for formations where the contribution of the permittivity to the formation impedivity is limited.” – page 555, OBM Imaging Tool and standard Interpretation section; Figure 1);

invert the measurement set to find a mud angle vector wherein the mud angle vector minimizes the difference between the responses at the plurality of frequencies and is based at least in part on the mud effect in the at least one low resistivity zone (e.g., “the phase angles of the mud impedance (φm1 and φm2, referred to as “mud angles”)” – page 556, Inversion Algorithm section);
remove the mud angle vector from the plurality of measurements to obtain a plurality of corrected measurements (e.g., “An efficient composite processing scheme has been proposed to obtain the formation impedivity images (Bloemenkamp et al., 2014). The amplitude of formation impedivity is defined as:

    PNG
    media_image1.png
    44
    248
    media_image1.png
    Greyscale
.  In low-to-intermediate impedivity range the method corrects for the mud and standoff effect by projecting the measured impedance in a direction perpendicular to the mud impedance vector to approximate the formation impedivity (ZB90-processing mode). This processing obtains approximate mud impedance angles and is most effective for formations where the contribution of the permittivity to the formation impedivity is limited.” – page 555, OBM Imaging Tool and standard Interpretation section; Figure 1); and
obtain an electrical image using the plurality of corrected measurements (Figures 7-9; page 562, 1st col., 1st – 3rd para.).

Abstract)/a system for determining a formation boundary (Abstract), further comprising inverting the measurement set with an iterative inversion scheme (e.g., “The scale variable λk is the multiplicative regularization coefficient at the k-th Gauss-Newton iteration. It is defined as a function of the data misfit at the k-th iteration: Equation 2” - page 556, Inversion Algorithm section).

As to claims 3 and 13, Chen et al. disclose a method for estimating a mud angle (Abstract)/a system for determining a formation boundary (Abstract), wherein the iterative inversion scheme further comprises calculating a cost function with the measurement set (e.g., “The cost function has the data misfit and the multiplicative regularization terms, defined as Equation 1” -  page 556, Inversion Algorithm section) and performing a convergence test (e.g., “The scale variable λk is the multiplicative regularization coefficient at the k-th Gauss-Newton iteration. It is defined as a function of the data misfit at the k-th iteration: Equation 2, where α is a constant determined by numerical trials for fast and stable convergence.” - page 556, Inversion Algorithm section).  

Referring to claim 6, Chen et al. disclose a method for estimating a mud angle (Abstract), wherein if a condition is met in the convergence test the mud angle is found (page 556, Inversion Algorithm section; page 557, Inversion Validation section).

As to claim 7, Chen et al. disclose a method for estimating a mud angle (Abstract), further comprising inverting the measurement set by finding the mud angle vector that maximizes a correlation of measurements from the measurement set at different frequencies after removing the mud angle vector from the measurement set (page 557, Inversion Validation section; Figures 2-5).

Referring to claims 8 and 16, Chen et al. disclose a method for estimating a mud angle (Abstract)/a system for determining a formation boundary (Abstract), further comprising correcting the mud angle vector for a temperature variation with depth using an assumed mud angle gradient (page 565, Fracture Evaluation section; Figure 14).

As to claims 9 and 17, Chen et al. disclose a method for estimating a mud angle (Abstract)/a system for determining a formation boundary (Abstract), further comprising determining the mud angle vector for a plurality of depths to determine a variation of the mud pages 556-557, Multipoint and Multistep Inversion Strategy section; e.g., “It should be noted that a typical fracture will occupy just a small fraction of the measurement aperture of any given button electrode, but within the relatively small aperture of the fracture itself, depending on its angle of incidence with the borehole its standoff may be viewed as very large. Ostensibly some averaging takes place during the measurement and thus the new high-definition OBM-adapted imager measurements would not be expected to directly sense the actual depth or aperture of open fractures.” - page 565, Fracture Evaluation section; Figure 14).

Referring to claims 10 and 19, Chen et al. disclose a method for estimating a mud angle (Abstract)/a system for determining a formation boundary (Abstract), wherein removing the mud angle vector comprises Z90 processing which subtract the orthogonal projection of the measured impedance on the mud impedance vector from the measured impedance (e.g., “An efficient composite processing scheme has been proposed to obtain the formation impedivity images (Bloemenkamp et al., 2014). The amplitude of formation impedivity is defined as:

    PNG
    media_image1.png
    44
    248
    media_image1.png
    Greyscale
.  In low-to-intermediate impedivity range the method corrects for the mud and standoff effect by projecting the measured impedance in a direction perpendicular to the mud impedance vector to approximate the formation impedivity (ZB90-processing mode). This processing obtains approximate mud impedance angles and is most effective for formations where the contribution of the permittivity to the formation impedivity is limited.” – page 555, OBM Imaging Tool and standard Interpretation section; Figure 1).

As to claim 18, Chen et al. disclose a system for determining a formation boundary (Abstract), wherein the information handling system is further configured to invert the measurement set by finding the mud angle vector that maximizes a correlation of the plurality of measurements at different frequencies (page 556, Inversion Algorithm section; page 557, Inversion Validation section).

Referring to claim 20, Chen et al. disclose a system for determining a formation boundary (Abstract), wherein the information handling system is further configured to determine at least one low resistivity zone from a histogram of impedances from the electrical image (Figures 3 & 4; page 557, Inversion Validation section).
Allowable Subject Matter
6.	Claims 4-5 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The reason for allowance of claims 4-5 and 14-15 is the inclusion of the equations.

Response to Arguments
7.	Applicant's arguments filed 04/08/2021 have been fully considered but they are not persuasive. 
	In regard claims 1-3, 6-13, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) over Chen et al., Applicant argues:
	
    PNG
    media_image2.png
    797
    741
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    299
    739
    media_image3.png
    Greyscale

First, Applicant is reminded that during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification.  Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the Examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).
While the meaning of claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination.  During examination, the claims must be interpreted as broadly as their terms reasonably allowed.  This means that the words of the claim must be given their plain meaning unless Applicant has provided a clear definition in the specification.  In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).   

Second, Chen et al. disclose:
“An efficient composite processing scheme has been proposed to obtain the formation impedivity images (Bloemenkamp et al., 2014). The amplitude of formation impedivity is defined as:

    PNG
    media_image1.png
    44
    248
    media_image1.png
    Greyscale
.  In low-to-intermediate impedivity range the method corrects for the mud and standoff effect by projecting the measured impedance in a direction perpendicular to the mud impedance vector to approximate the formation impedivity (ZB90-processing mode). This processing obtains approximate mud impedance angles and is most effective for formations where the contribution of the permittivity to the formation impedivity is limited.”

    PNG
    media_image4.png
    633
    808
    media_image4.png
    Greyscale

Chen et al. disclose Z = Zm + Zf wherein Zm is mud impedance, Zf is formation impedance, Z is measured impedance.
Chen et al. also disclose amplitude of formation impedivity is defined as:

    PNG
    media_image1.png
    44
    248
    media_image1.png
    Greyscale
.
Chen et al., in addition, disclose “In low-to-intermediate impedivity range the method corrects for the mud and standoff effect by projecting the measured impedance in a direction perpendicular to the mud impedance vector to approximate the formation impedivity (ZB90-processing mode)” - page 555, OBM Imaging Tool and standard Interpretation section.

Hence, Chen et al. disclose for low impedivity, formation (measured) impedivity (impedance) is expressed in the equation(s) above; in order to correct the mud and standoff effect, projecting the measured impedance in a direction perpendicular to the mud impedance vector to approximate the formation impedivity (e.g., green arrow representing Zf) for obtaining an electrical image using the plurality of corrected measurements as shown in Figures 7-9. 

Thus the rejection to claims 1-3, 6-13, and 16-20 is proper and maintained.

Conclusion	
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/TOAN M LE/Primary Examiner, Art Unit 2864